DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 & 3 of U.S. Patent No. 10,137,491 in view of Noriaki, et alia (JP2006061944A), hereinafter Noriaki. 
Regarding Claims 1 and 4, although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of Claims 1 and 4 of the application are to be found in claim 1 of the patent. The difference between Claims 1 and 4 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a species of the generic invention of Claims 1 and 4 of the present application. It has been held that the generic invention is anticipated by the species [see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. Claims 1 and 4 of the application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent. 
Regarding Claims 1-6, Claims 1 & 3 of U.S. Patent No. 10,137,491 disclose elements of the claimed invention as stated above.  Claims 1 & 3 of U.S. Patent No. 10,137,491 is silent to a protrusion portion.  Noriaki, et alia (JP2006061944A), hereinafter Noriaki, teaches a method of forming a metal pipe.  Noriaki further teaches a protrusion portion (1c) (Para [0077]; Fig 14 a-e), which protrudes from one flange forming surface to the other flange forming surface (Fig 14 a-e), is formed on at least one of the flange forming surfaces of the first die (1b) (Fig 14 a-e) and the second die (2b) (Fig 14 a-e). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the forming device of forming a metal pipe having a pipe portion claimed in US 10,137,491, with the protrusion portion, as taught by Noriaki, in order to more completely form the flange portion of the metal pipe.  Since Claims 1-6 of the application are obvious in view of the combination of claim 1 of U.S. Patent No. 10,137,491 and Noriaki, they are not patentably distinct. 
Regarding Claim 7, although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of Claim 7 of the application are to be found in claim 3 of the patent. The difference between Claims 7 of the application and claim 3 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 3 of the patent is in effect a species of the generic invention of Claim 7 of the present application. It has been held that the generic invention is anticipated by the species [see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993)].  Since Claim 7 of the application is anticipated by claim 3 of the patent, it is not patentably distinct from claim 3 of the patent. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-052608, filed on 17MAR2017. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted are being considered by the examiner. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Ln 9, “a drive mechanism configured to move at least one of the first die and the second die”; and 
Ln 12, “a gas supply unit configured to supply a gas” in Claim 1; and 
Ln 9, “ a heating unit”; 
Ln 10, “a drive mechanism configured to move at least one of the first die and the second die”; and 
Ln 13, “a gas supply unit configured to supply a gas” in Claim 4. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 7: 
Ln 5, the limitation “forming a first cavity portion” is understood to refer to die manufacture, the cavity having been previously disclosed in the instant application as an element of the first or second die (Para [0003], Ln, 8-10); 
Ln 14, the limitation “forming a gap portion” is understood to refer to die manufacture, the gap portion having been previously recited as an element of the first or second die (Para[0006], Ln 12). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 1, Ln 3, the limitation “is heated” is indefinite for failing to particularly point out and distinctly claim what is being heated, the gas, the metal pipe or another element. 
Regarding Claims 2 & 5, Ln 3, the limitation “an extension direction” is indefinite for failing to particularly point out and distinctly claim a point of reference for the direction and what is being extended. 
Regarding Claim 4: 
Ln 11-12, the limitation “a direction in which the dies are joined to each other” is indefinite for failing to particularly point out and distinctly claim the point at which the dies are joined to each other and thus the frame of reference for the “a direction”; 
Ln 13-14, the limitation “a metal pipe material” is indefinite for failing to particularly point out and distinctly claim whether the “a metal pipe material” claimed is the same as the “a metal pipe” claimed in Claim 4, Ln 1, or another metal pipe. 

Regarding Claim 7: 
Ln 9-10, the limitation “a direction in which the dies are joined to each other” is indefinite for failing to particularly point out and distinctly claim the point at which the dies are joined to each other and thus the frame of reference for the “a direction”; 
Ln 14-15, the limitation “inner surfaces facing each other” lacks antecedent basis in the claims;
Ln 14-15, the limitation “inner surfaces facing each other” is indefinite for failing to particularly point out and distinctly claim which material is referred to as having inner surfaces, whether the pipe material, the first or second dies, or some other element; 
Ln 15, the limitation “a gap” is indefinite for failing to particularly point out and distinctly claim whether the “a gap” claimed is the same as the “a gap portion” previously recited in Claim 7, Ln 14, or another gap portion; 
Ln 15-16, the limitation “a proximity portion” is indefinite for failing to particularly point out and distinctly claim what defines a proximity portion, e.g. what is the portion in proximity to?; 
Ln 16, the limitation “the inner surfaces” is indefinite for failing to particularly point out and distinctly claim whether the “the inner surfaces” claimed are the same as the previously recited “inner surfaces facing each other” of Claim 7, Ln 14-15, or other inner surfaces. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Takashi (JP2012000654A), hereinafter Takashi.
Regarding Claim 7, Takashi discloses a forming method (Para [0001]) of forming a metal pipe (14) having a pipe portion, comprising: 
preparing a heated metal pipe material (14) between a first die (12) and a second die (11) (Para [0022], Ln 5-6 describe the heating mechanism [50] and its operation during the forming process; Fig 1); 
forming a first cavity portion (MC) (Fig 6) configured to form the pipe portion and a second cavity portion (SC) (Fig 6) which communicates with the first cavity portion and is configured to form a flange portion (14b) (Fig 4b) of the metal pipe (14) between the first die (12) and the second die (11) by moving at least one of the first die and the second die in a direction in which the dies are joined to each other (FIG 6) (Examiner notes the cavity portion is illustrated in at least Fig 6, and therefore inherently must have been formed in some manner); 
forming the pipe portion and the flange portion extending from the pipe portion by supplying a gas into the metal pipe material (Para [0004], Ln 4-5); and 
forming a gap portion in which inner surfaces facing each other are separated from each other to form a gap and a proximity portion in which the inner surfaces are close to each other compared to the gap portion, inside the flange portion (Examiner notes the gap portion is illustrated in at least Fig 6, and therefore must have been formed in sum manner).  Examiner notes the gap portion has been interpreted as the space between the inner faces of the pipe flange, in order to advance prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi, in view of Noriaki, et alia (JP2006061944A), hereinafter Noriaki. 
Regarding Claim 1, Takashi discloses a forming device (10) (molding apparatus; Fig.s 1 & 6) of forming a metal pipe (14) (Fig 1b) having a pipe portion, comprising: 
a first die (12) and a second die (11) which are paired with each other, and constitute a first cavity portion (MC) (Fig 2) configured to form the pipe portion and a second cavity portion which communicates with the first cavity portion (MC) and is configured to form a flange portion of the metal pipe when the first and second dies are closed (Fig 6); 
a drive mechanism (26) (Fig 1) configured to move at least one of the first die and the second die in a direction in which the dies are joined to each other (Fig 6); and 
a gas supply unit (60) (Fig 1) configured to supply a gas into a metal pipe material which is held between the first die and the second die and is heated, 
wherein each of the first die (12) and the second die (11) has flange forming surfaces (12c) & (11c) (Fig 2) which face each other and constitute the second cavity portion (SC) (Fig 6). 
Takashi is silent to a protrusion portion.  Noriaki teaches a forming device of forming a metal pipe having a pipe portion.  Noriaki further teaches a protrusion portion (1c) (Para [0077]; Fig 14 a-e), which protrudes from one flange forming surface to the other flange forming surface (Fig 14 a-e), is formed on at least one of the flange forming surfaces of the first die (1b) (Fig 14 a-e) and the second die (2b) (Fig 14 a-e). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the forming device of forming a metal pipe having a pipe portion disclosed by Takashi, with the protrusion portion, as taught by Noriaki, in order to more completely form the flange portion of the metal pipe. 
Regarding Claim 2, the combination of Takashi and Noriaki teaches all elements of the claimed invention as stated above.  Noriaki further teaches the protrusion portion (1c) is intermittently formed on the flange forming surface along an extension direction of the first cavity portion (1b) (Para [0104]; Fig 22b). 
Regarding Claim 3, the combination of Takashi and Noriaki teaches all elements of the claimed invention as stated above.  Noriaki further teaches the protrusion portion (1c) is formed inside an outer end portion of the flange forming surface (Fig 14 a-e). 
Regarding Claim 4, Takashi discloses a forming device (10) (molding apparatus; Fig.s 1 & 6) of forming a metal pipe (14) (Fig 4b) having a pipe portion, comprising:
a first die (12) and a second die (11) which are paired with each other, and constitute a first cavity portion (MC) (Fig 2) configured to form the pipe portion and a second cavity portion which communicates with the first cavity portion (MC) and is configured to form a flange portion of the metal pipe when the first and second dies are closed(Fig 6); 
a heating unit (50) (Para [0022], Ln 5-6; Fig 1) configured to heat the metal pipe; 
a drive mechanism (26) (Fig 1) configured to move at least one of the first die and the second die in a direction in which the dies are joined to each other (Fig 6); and 
a gas supply unit (60) (Fig 1) configured to supply a gas into a metal pipe material which is held between the first die and the second die and is heated, 
wherein each of the first die (12) and the second die (11) has flange forming surfaces (12c) & (11c) (Fig 2) which face each other and constitute the second cavity portion (SC) (Fig 6). 
Takashi is silent to a protrusion portion.  Noriaki teaches a forming device of forming a metal pipe having a pipe portion.  Noriaki further teaches a protrusion mechanism (1c) (Para [0077]; Fig 14 a-e) configured to be switchable between a protrusion and a non-protrusion from at least one of the flange forming surfaces of the first die (1b) and the second die (2b) is formed on the one flange forming surface, and wherein the protrusion mechanism protrudes from the one flange forming surface to the other flange forming surface when the protrusion mechanism (1c) protrudes (as illustrated in at least Fig 14d-e). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the forming device of forming a metal pipe having a pipe portion disclosed by Takashi, with the protrusion portion, as taught by Noriaki, in order to more completely form the flange portion of the metal pipe. 
Regarding Claim 5, the combination of Takashi and Noriaki teaches all elements of the claimed invention as stated above.  Noriaki further teaches the protrusion mechanism (1c) is intermittently formed on the flange forming surface along an extension direction of the first cavity portion (1b) (Para [0104]; Fig 22b). 
Regarding Claim 6, the combination of Takashi and Noriaki teaches all elements of the claimed invention as stated above.  Noriaki further teaches the protrusion mechanism (1c) is formed inside an outer end portion of the flange forming surface (Fig 14 a-e).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Mizumura, et alia (US 2010/0186473), hereinafter Mizumura.  Mizumura teaches A forming device and method of forming a metal pipe having a pipe portion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870.  The examiner can normally be reached on M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725